Citation Nr: 1410828	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-40 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran's personnel records reveal that the Veteran performed active duty for training (ACDUTRA) service with the National Guard during the following periods: May 1964 to September 1964, August 1965, June 1966 to July 1966, August 1967, June 1968, and June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


FINDINGS OF FACT

1.  There is a diagnosis of degenerative disc disease of the spine.

2.  Complete service treatment records (STRs) for the Veteran's ACDUTRA periods were unavailable.

3.  The Veteran offered competent and credible lay evidence of a car accident while on ACDUTRA in 1968 in which he injured his back.  He also provided competent and credible lay evidence of continuing back symptoms since that time.

4.  Competent and credible lay statements from a battery clerk in the same battery as the Veteran in June 1968, recalled that the Veteran's duties included acting as the Jeep driver for the battery commander.  The clerk also competently and credibly stated he saw a report by the commander regarding an accident which occurred while the Veteran was driving the Jeep during this period.  

5.  A private chiropractor opined that the motor vehicle accident the Veteran was involved in during service could very well have caused the current back disorder, noting that that the extent of the degenerative disc disease indicated a trauma had taken place to the Veteran's spine during the late 1960s time period.  This opinion is adequate and somewhat probative.

6.  A January 2014 VA examiner opined that it was less likely than not that the Veteran's back disorder was related to an in-service accident, noting that the Veteran's records, including STRs, were silent with regard to a back disorder until 2007 and that the private chiropractor's opinion failed to recognize the Veteran's bilateral knee condition with abnormal gait, which is a risk factor for low back pain.  This opinion is inadequate as it heavily relies upon an absence of treatment in STRs and does not address the Veteran's lay statements regarding continuous symptoms. 

7.  Resolving benefit of the doubt in favor of the Veteran, the preponderance of the evidence supports a finding that the in-service accident has caused the Veteran's current degenerative disc disease of the spine. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, degenerative disc disease of the spine was incurred during ACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   


ORDER

Service connection for a back disorder is granted.





____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


